Appellant was convicted of the offense of "attempting to distill prohibited liquors," etc.
What was said by the defendant at the time of his arrest, at the scene, and upon the occasion, of the alleged crime, was admissible as a part of the res gestae. Barfield et al. v. State, 97 So. 378, 19 Ala. App. 374; Turner v. State,85 So. 849, 17 Ala. App. 514. True, these statements were in the nature of a confession or an admission of guilt, but this in no wise alters the propriety of their admission in evidence under the principle named, even though there had been first offered no sufficient independent proof of the corpus delicti.
But a mere extrajudicial confession, uncorroborated by other facts, is not sufficient to show the corpus delicti, and cannot support a conviction. This, though evidence of facts and circumstances, attending the particular offense, or of facts having a just tendency to lead the mind to the conclusion that the offense has been committed, would be admissible to corroborate the confession. And, though it must be considered as settled that inconclusive facts and circumstancestending prima facie to show the corpus delicti may be aided by the admissions or confession of the accused, so as to satisfy the jury beyond a reasonable doubt, and so to support a conviction.
A careful consideration of the evidence adduced on the trial of this case, by the entire court sitting en banc, has led us to the conclusion that, independent of the admissions or confession of the defendant, let in as a part of the res gestæ, it does not afford any legitimate inference of the commission of any crime, and that therefore there was no evidence of the corpus delicti sufficient to authorize the conviction of the defendant.
It follows that the trial court erred in giving the general affirmative charge in favor of the state, and in refusing to give the requested general affirmative charge in favor of the defendant. Hill v. State, 93 So. 460, 207 Ala. 444; Ryan v. State, 14 So. 868, 100 Ala. 94; McCullars v. State, 94 So. 55,208 Ala. 182.
Let the judgment be reversed, and the cause remanded.
Reversed and remanded.